Dismissed and Memorandum Opinion filed October 6, 2011.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                                 NO. 14-11-00601-CV
                                   ____________

        SHERWOOD VALLEY I COUNCIL OF CO-OWNERS, Appellant

                                          V.

                           CHRISTINE REULE, Appellee


                       On Appeal from the 80th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2007-46357A


                     MEMORANDUM                    OPINION

      Sherwood Valley I Council of Co-Owners filed a notice of appeal from a summary
judgment signed April 6, 2011. To date, our records show that appellant has not paid the
$175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of
appeals); Tex. Gov’t Code ' 51.207 (same).
         On September 8, 2011, this court ordered appellant to pay the appellate filing fee on
or before September 23, 2011, or the appeal would be dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply with
a court order). Appellant has not paid the appellate filing fee or responded to this court’s
order.

         Accordingly, the appeal is ordered dismissed.1


                                               PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




         1
          The appeal filed by Christine Reule from the same judgment remains pending before this court
under our number 14-11-00602-CV.


                                                  2